DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,245,609. Although the claims at issue are not identical, they are not patentably distinct from each other because taking claim 1 of the present application and claim 17 of US 11,245,609 as exemplary, the claims may be compared as follows:

Claim 1 of the present application
Claim 17 of US 11,245,609
1. A method, comprising:






comparing, by a device, network information and historical calibration information, associated with a host device and a target device, to identify a set of calibration information associated with the host device and the target device; and



ranking, by the device, the set of calibration information, based on quality information associated with the historical calibration information, to generate a ranked set of calibration information associated with the host device and the target device.
17. A method, comprising: 

receiving, by a device, network information from an analyzer device associated with a host device, a target device, and a link of a network; 

comparing, by the device, the network information and historical equalizer calibration information to identify a set of equalizer calibration information, the historical equalizer calibration information being associated with a plurality of host devices, a plurality of target devices, and a plurality of links; 

ranking, by the device, the set of equalizer calibration information, based on quality information associated with the historical equalizer calibration information, to generate a ranked set of equalizer calibration information; and providing, by the device, the ranked set of equalizer calibration information to the analyzer device to permit the analyzer device to identify selected equalizer calibration information of the ranked set of equalizer calibration information, and utilize the selected equalizer calibration information.



As can be seen in the above comparison, claim 17 anticipates claim 1 of the present application. Because the species or sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. Independent claims 8 and 15 recite subject matter comparable to independent claim 1 and accordingly are rejected on the same basis. Dependent claims 2-7, 9-14, and 16-20 are rejected at least by virtue of dependence upon claims 1, 8, and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640. The examiner can normally be reached 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/Primary Examiner, Art Unit 2454